EXHIBIT 10.3

First Amendment to the PepsiCo Director Deferral Program

(effective September 13, 2007)

WHEREAS, the Board of Directors (the “Board”) of PepsiCo, Inc. (the “Company”)
has previously adopted the PepsiCo Director Deferral Program (the “Plan”);

WHEREAS, on September 13, 2007, the Board established that a portion of the
annual compensation for each of the Company’s non-employee directors shall be
paid in the form of an award of phantom units of PepsiCo Common Stock pursuant
to the Plan, effective with the 2007 annual compensation award to non-employee
directors on October 1, 2007;

WHEREAS, the Plan is hereby amended as set forth below in order to implement
such award of phantom units; and

WHEREAS, capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Plan;

NOW THEREFORE, effective as of the date hereof, the Plan is hereby amended as
follows:

1. Article II is hereby amended by adding the following Section 2.06(2) to
Article II:

2.06(2) Compensation Year:

The 12-month period of time for which Directors are compensated for their
services on the Board, commencing with the annual retainer payable on October 1
in one calendar year and concluding on September 30 of the following calendar
year.

2. Section 3.01(c) is hereby amended to read in its entirety as follows:

(c) Each Eligible Director becomes an active Participant on the date an amount
is first withheld from his or her compensation pursuant to an Election Form
submitted by the Director to the Plan Administrator under Section 4.01 or on the
date a Mandatory Deferral is first credited to the Eligible Director pursuant to
Section 4.05.

3. Article IV is hereby amended by adding the following Section 4.05 to the end
of Article IV:

4.05 Mandatory Deferrals:

(a) General. As provided in this Section, the Board of Directors of the Company
may require that Director Compensation be deferred under the Plan. Such portion
of an Eligible Director’s Director Compensation for a Compensation Year that the
Board of Directors of the Company requires to be deferred under this
Section 4.05

 

1



--------------------------------------------------------------------------------

shall be referred to as a “Mandatory Deferral.”

(b) Time for Committee’s Determination. To be effective hereunder, any
determination by the Board of Directors of the Company to require a Mandatory
Deferral of a portion of an Eligible Director’s Director Compensation for a
Compensation Year must be made no later than the December 31 immediately
preceding the calendar year in which the Eligible Director performs the services
to which such Director Compensation relates (or, to the extent the Eligible
Director is not permitted to make any payment election with respect to such
Mandatory Deferral and it would result in a later deadline, no later than the
time the Eligible Director first has a legally binding right to such Director
Compensation). As of such date or time, the determination by the Board of
Directors of the Company to require the deferral of the Director Compensation
shall be irrevocable. Any Mandatory Deferral for a Compensation Year shall be
credited to a separate Deferral Subaccount for such Compensation Year.

(c) Current Mandatory Deferrals. Pursuant to a September 13, 2007 resolution of
the Board of Directors of the Company, a Mandatory Deferral of $150,000 shall be
credited as of October 1 of each Compensation Year to each individual who is an
Eligible Director on such October 1, commencing with a Mandatory Deferral on
October 1, 2007; provided that (1) a Director newly appointed or elected during
a Compensation Year shall be credited with a pro-rated Mandatory Deferral as of
the commencement date of his or her status as a Director, with such pro-rated
amount determined by multiplying the Mandatory Deferral for the current
Compensation Year by the ratio of the number of full and partial quarters
remaining during the Compensation Year as of such commencement date over four
and (2) the Board of Directors of the Company retains the discretion to change
the amount subject to Mandatory Deferral or eliminate Mandatory Deferrals
entirely with respect to Compensation Years after the 2007-2008 Compensation
Year. At the same time, any such discretion shall not alter the determination to
defer Director Compensation to the extent such determination has become
irrevocable with respect to specific Director Compensation in accordance with
subsection (b) above. However, the preceding sentence shall not limit the
discretion of the Company’s Board of Directors to forfeit outright specific
Director Compensation.

(d) Time and Form of Payment. Each Mandatory Deferral shall be distributed in
accordance with Section 6.07. The Eligible Director shall specify the form of
payment of each of his or her Mandatory Deferrals by designating either a lump
sum payment or annual installment payments to be paid over a period of 5 years
but not later than the Eligible Director’s 80th birthday; provided that no such
election shall be permitted for the Mandatory Deferral on October 1, 2007 or any
potential pro-rated Mandatory Deferral during 2007 to a new Director. An
Eligible Director shall make such election with respect to a Mandatory Deferral
no later than December 31 immediately preceding the calendar year in which the
Eligible Director provides the services to which the Mandatory Deferral relates
(although the Plan Administrator may adopt policies that encourage or require
earlier submission of election forms). If an Eligible Director does not (or is
not permitted to) make a form of payment election for a Mandatory Deferral, the
Mandatory Deferral shall be paid in a lump sum. If the Eligible Director elects
installment payments and the installments would otherwise extend beyond the
Eligible Director’s 80th birthday, such election shall be treated as an election
for installments over

 

2



--------------------------------------------------------------------------------

a period of whole and partial years that ends on the Eligible Director’s 80th
birthday, provided that (1) the amounts to be distributed in connection with the
installments prior to the Eligible Director’s 80th birthday shall be determined
in accordance with Section 6.08 by assuming that the installments shall continue
for the full number of installments and (2) the remaining balance shall be
distributed on the Eligible Director’s 80th birthday. The Eligible Director
shall be entitled to elect to change the time and form of payment in accordance
with Section 4.04 only to the extent expressly permitted by the Board of
Directors.

4. Section 6.03 is hereby amended by adding the following paragraph (d) to the
end of Section 6.03:

(d) Notwithstanding the foregoing in this Section 6.03, with respect to
Mandatory Deferrals, if a Participant incurs a Separation from Service (other
than as a result of Disability or death), the Participant’s total Account
balance with respect to Mandatory Deferrals shall be distributed as soon as
administratively practicable following the first day of the calendar quarter
beginning after the first anniversary of the Participant’s Separation from
Service.

5. Article VI is hereby amended by adding the following Section 6.10 to the end
of Article VI:

6.10 Distributions of Mandatory Deferrals:

This Section 6.10 shall govern the distribution of all Mandatory Deferrals under
the Plan. Subject to the last sentence of this Section 6.10, a Participant’s
Deferral Subaccount(s) for Mandatory Deferrals shall be distributed upon the
earliest of the following to occur:

(a) The Participant’s Separation from Service (other than on account of a
Disability or death) pursuant to the distribution rules of Section 6.03;

(b) The Participant’s death pursuant to the distribution rules of Section 6.04;

(c) The Participant’s Disability pursuant to the distribution rules of
Section 6.06; or

(d) The occurrence of an Unforeseeable Emergency with respect to the Participant
pursuant to the distribution rules of Section 6.07.

Notwithstanding the foregoing, the Board of Directors of the Company may specify
different terms for the distribution of Mandatory Deferrals. Such specification
may always occur not later than when the Mandatory Deferral becomes irrevocable
under Section 4.05(c). Such specification may also occur later, but only to the
extent that such later specification satisfies the requirements of Section 4.04
(as if it were an election by the Participant). In addition, to the extent
expressly permitted by the Board of Directors, the Participant may make an
election under Section 4.04.

 

3